Citation Nr: 1025993	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to special monthly compensation for loss of use of 
lower extremities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986, 
September 1987 to November 1989, February 1991 to February 1993, 
February 1996 to July 1996, and from August 1996 to September 
2001.  He also served in the reserves.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran was scheduled for a Board hearing in Washington, DC, 
in November 2008; however, the record shows that the Veteran did 
not appear at his scheduled hearing.  Thus, his request for a 
hearing before a member of the Board is considered withdrawn.  
See 38 C.F.R. § 20.704 (d) (2009).

In December 2008, the Board remanded the issue of entitlement to 
special monthly compensation for loss of use of lower extremities 
for further evidentiary development.  The requested development 
was completed, and the case has now been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The Veteran is currently service connected for degenerative 
disc disease of the lumbar spine, migraine headaches, chronic 
pain syndrome, degenerative disc disease of the cervical spine, 
carpal tunnel syndrome bilaterally, bladder diverticulum, and 
idiopathic thrombocytopenia to include myelodysplastic disease.  

2.  The Veteran's service-connected disabilities do not result in 
loss of use of either foot or lower extremity.  




CONCLUSION OF LAW

The criteria for special monthly compensation for loss of use of 
lower extremities are not met.  38 C.F.R. §§ 1114, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 4.63 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2004 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for special monthly compensation, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  A March 2006 letter advised 
the Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The claim was last readjudicated in October 
2009.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and private treatment records.

The Board recognizes that some of the imaging studies noted by a 
VA examiner in September 2009 are not in the claims file.  The 
Veteran has been asked to submit all relevant evidence.  As 
recently as January 2009, the Veteran was asked to identify any 
additional relevant medical providers for his leg disability and 
submit authorization for VA to obtain the records or to obtain 
the records himself.  "[T]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
the absence of the Veteran's cooperation in obtaining private 
medical records, which VA cannot obtain without his permission, 
VA has no further obligations regarding these records.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran requests special monthly compensation based on loss 
of use of the lower extremities because he requires a wheelchair.

Loss of use of a foot, for the purpose of special monthly 
compensation, will be held to exist when no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below the knee with use 
of a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the foot, 
whether the acts of balance and propulsion could be accomplished 
equally well by an amputation stump with prosthesis.  Complete 
paralysis of the external popliteal nerve and consequent foot 
drop accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of the nerve will be taken as 
loss of use of the foot.  38 U.S.C.A. 1114 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.350, 4.63 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is currently service connected for degenerative disc 
disease of the lumbar spine, migraine headaches, chronic pain 
syndrome, degenerative disc disease of the cervical spine, 
bilateral carpal tunnel syndrome, bladder diverticulum, and 
idiopathic thrombocytopenia to include myelodysplastic disease.  

The Veteran had lumbar disk surgery performed in 2003.  September 
2003 x-rays showed a fusion device present in the L4-5 and L5-S1 
disk spaces.  Overall appearance was of normal postoperative 
alignment.  

The Veteran was afforded a VA examination in September 2004, 
where his claims file was available and reviewed.  He claimed 
inability to walk without crutches secondary to low back pain and 
leg pain.  It was noted that the lower extremities did not show 
muscle atrophy, and that the Veteran was able to ambulate with 
crutches.  He was noted as having weakness in the lower 
extremities.  The examiner stated that the etiology of the 
Veteran's "inability to walk without crutches is not clear 
except for bilateral leg and low back pain." 

In September 2005 the Veteran was afforded a second VA 
examination, however this time the claims file was not reviewed.  
This VA examination focused on whether the Veteran's lower 
extremity symptoms were due to a blood disorder, 
thrombocytopenia.  The examiner opined that the Veteran's lower 
extremity symptoms were not "secondary to the mild idiopathic 
thrombocytopenia." 

According to a June 2007 treatment record, magnetic resonance 
imaging (MRI) from 2005 was suggestive of pseudarthrosis, 
residual S1 stenosis.  A pre-operative MRI was planned.  In July 
2007 it was noted that computed tomography (CT) scan showed no 
evidence of solid union and MRI showed no stenosis.  The Veteran 
reportedly could not walk without crutches.  The next month, the 
Veteran was able to walk with braces, was active, but had 
weakness of the lower extremities.  

A letter from the Department of the Air Force to the Mobility 
Shop in August 2007, signed by a physician, indicated that the 
Veteran was in need of a power wheelchair.  The physician 
explained that the Veteran moved with great difficulty on 
crutches or regular wheelchair due to disabling back pain caused 
by lumbar stenosis and unsuccessful spinal fusion surgery.   

An October 2008 consultation report noted a history of weakness 
and numbness in the lower extremities and that the Veteran was 
confined to a wheelchair.  It was also noted that on physical 
examination the Veteran had diffuse muscle atrophy in the lower 
extremities, and that his reflexes and motor power were 
diminished.  A November 2008 treatment note revealed 3/5 
bilateral lower extremity muscle strength except for 4/5 thigh 
adduction and abduction, all muscles limited by pain; normal 
muscle tone, and 1/4 left patellar reflex and otherwise absent 
bilateral lower extremity reflexes.  Ankle clonus and Babinski 
reflex were absent and toes were mute.  It was noted the Veteran 
was mostly wheelchair bound but was able to walk a few steps with 
the aid of crutches.

The Veteran was afforded a VA examination in July 2009.  The 
claims file was not available for review prior to the time the 
examiner wrote his initial report.  In the initial report, the 
examiner noted that the medical records provided by the Veteran 
indicated pseudarthrosis in nonunion of L5-S1 and instability of 
movement, which in the examiner's opinion was as likely as not to 
result in a chronic severe pain.  Given that the vertebra could 
move one versus the other as a result of the pseudarthrosis, the 
pain was also as likely as not aggravated when the Veteran was in 
the vertical position and attempting to walk.  Physical 
examination revealed only relatively mild weakness in the thighs, 
with strength of 4.5/5.  Strength in the adductors, quadriceps, 
hamstrings, anterior tibial, and gastrocnemius were all measured 
as 4.5/5.  Deep reflexes were 1+ and symmetrical.  There was 
decreased sensation indicative of L4 nerve root.  

As to the Veteran's assertion that he just could not control his 
legs, the examiner stated that there was not a clear neurologic 
explanation for this given the results of muscle testing.  The 
examiner commented that the Veteran's rather diffuse leg pain was 
not totally explained as nerve root irritation.  He also stated 
that the Veteran not walking with crutches now was a somewhat 
unusual amount of disability post-fusion (of the vertebra) given 
the just moderate degree of MRI findings with respect to the 
nerve root and also with respect to the moderate weakness in the 
legs.  The examiner felt the critical factor was more likely the 
pseudarthrosis at L4, L5, and S1 and that the bones were 
unstable.  This was apparently aggravated by walking.  Thus, the 
examiner stated that it was as likely as not that the Veteran's 
inability to even do short ambulation was secondary to the 
pseudarthrosis plus the residual of the disc problem, and that 
inability to sustain walking was equivalent to loss of use of the 
legs and the hips.      

After the initial report was submitted, the examiner was provided 
with the Veteran's claims file.  He then submitted an addendum to 
his initial report.  In the addendum, the examiner opined that it 
was less likely than not that the Veteran's spinal disc condition 
resulted in loss of use of his legs.  He explained that there was 
ample radiological evidence that disputed the impression of 
nonunion.  He cited to CT scans in 2006 which showed stable bone 
alignment and no evidence of pseudarthrosis, as well as 2007 
imaging studies revealing stable postoperative changes but with 
neuroforaminal narrowing at L5 on the left.  Also, in 2007 a 
specialist commented that flexion and extension views of the 
lumbar spine revealed no abnormal motion of the spine, no spinal 
instability and no pseudarthrosis.  According to the examiner, a 
November 2008 imaging study revealed nerve-root impingement on L5 
only on the left side with stable fusion.  The examiner noted 
that chronic pain after major spinal fusion is a recognized 
consequence in a set proportion of the patients; however, the 
reason for the profound intractable pain in both of the Veteran's 
legs was not certain.  The examiner further stated that the 
Veteran's symptom of progressive inability to control or move his 
legs did not have a clear medical rationale.  According to the 
examiner, on physical examination the strength in the Veteran's 
legs was relatively intact and strong enough to bear weight.  
Reflex function was neither pathologically increased nor 
decreased, and there was no atrophy or spasticity.  While the 
examiner thought that the Veteran could not work because of his 
spinal condition, he did not think that the spinal disc condition 
resulted in loss of use of the legs.  

In this case, the medical evidence indicates that the Veteran 
does not have loss of use of either lower extremity as a result 
of his service-connected disabilities.  

The Veteran has asserted that he is wheelchair bound due to his 
thrombocytopenia and myelodysplastic syndrome.  In September 
2005, a VA examiner noted that there was no evidence of 
myelodysplastic syndrome on the latest bone marrow report, and 
opined that the Veteran's lower extremity symptoms were not 
secondary to his mild idiopathic thrombocytopenia.  The examiner 
explained that thrombocytopenia manifests with symptoms of 
bleeding into the skin causing purpura or ecchymoses, or bleeding 
into the joints, eyes, brain or the gastrointestinal tract; 
however, these manifestations occur with platelet counts usually 
below 20,000/cu.mm., and the Veteran's platelet counts ranged 
from 109,000 to 140,000 per cu.mm.  There is no medical evidence 
in conflict with this opinion, and the Board has afforded this 
opinion high probative value as it was made after a review of 
medical records and testing and the rationale provided is based 
on the application of medical principles to the findings and 
history specific to the Veteran.  

The Veteran has also asserted that he is wheelchair bound as a 
result of his service-connected spine disabilities and pain.  In 
support of this contention he has submitted a request for a power 
wheelchair submitted by a physician.  This request indicates that 
the Veteran moved with great difficulty on crutches or regular 
wheelchair due to disabling back pain caused by lumbar stenosis 
and unsuccessful spinal fusion surgery.  While this certainly 
indicates that the Veteran has some limited mobility, it does not 
suggest that no effective function remains (i.e., balance and 
propulsion) other than that which would be equally well served by 
an amputation stump.    

A VA examiner was asked to enter an opinion regarding a 
relationship between any loss of use of the lower extremities and 
the Veteran's spinal disabilities.  The examiner originally 
stated that it as likely as not that the Veteran's inability to 
even do short ambulation was secondary to the pseudarthrosis plus 
the residual of the disc problem, and that inability to sustain 
walking was equivalent to loss of use of the legs and the hips.  
However, this opinion was offered before the examiner had a 
chance to review the claims file and all of the medical evidence 
contained within.  After a review of the claims file, the same VA 
examiner amended his original opinion and explained why the 
medical evidence indicated that it was less likely than not that 
the Veteran's spinal disc condition resulted in loss of use of 
his legs.

The Board is accepting the examiner's September 2009 addendum 
opinion - that it is less likely than not that the Veteran's 
spinal disc condition resulted in loss of use of his legs - as 
the sole opinion of the examiner and the most probative piece of 
evidence regarding a relationship between any loss of use of the 
lower extremities and the Veteran's service-connected spinal 
disabilities.  It is recognized that the Board cannot discount a 
medical opinion solely based on a lack of review of the claims 
file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  However, here, the Board is discounting the initial 
opinion offered by the VA examiner because it is finding more 
probative the addendum opinion offered by the same examiner after 
a review of medical evidence.  The examiner provided a clear 
medical explanation for changing his opinion and supported this 
opinion with findings specific to the Veteran.  In essence, the 
examiner has retracted his original opinion.    

Other medical evidence also supports the VA examiner's opinion 
that the Veteran does not have loss of use of his legs due to his 
spinal disabilities.  For example, a November 2008 private 
treatment record notes that CT scan of the lumbar spine in 2007 
showed laminectomy and fusion L4/5 and L5/S1, and a June 2007 
treatment note indicates that x-rays of the lumbar spine showed 
intact metal implants and no observed motion of the L4 through S1 
segment on flexion and extension views.  Also, the VA examiners 
in July 2009 and September 2004 both noted that the Veteran had 
no muscle atrophy of the lower extremities.  The Board recognizes 
that an October 2008 orthopedic consultation note includes a 
finding of diffuse muscle atrophy on neurological examination.  
However, subsequent findings on VA examination (as noted above) 
indicate no atrophy; likewise, at an appointment with a private 
physician just 12 days after the October 2008 orthopedic 
consultation, muscle tone was reportedly normal.  The Board finds 
that the preponderance of the medical evidence shows that the 
Veteran does not have significant atrophy of the lower 
extremities.  The lack of lower extremity atrophy supports the 
September 2009 opinion of the VA examiner.  Likewise, examination 
findings show lower extremity strength of 3/5 or greater.  

In summary, the only medical opinion addressing a relationship 
between any loss of use of the lower extremities and 
thrombocytopenia and myelodysplastic syndrome is against the 
claim.  After review of all of the medical evidence of record and 
examination of the Veteran, a VA examiner opined that it is less 
likely than not that the Veteran's spinal disk condition resulted 
in loss of use of his legs.  Both of these opinions contain 
rationales that apply medical principles to the facts of this 
case.  Thus, the Board finds these opinions to be the most 
probative to this issue.  As the medical evidence shows that the 
Veteran does not have loss of use of the lower extremities as a 
result of his service-connected disabilities, the claim must be 
denied.   

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to special monthly compensation for loss of use of 
lower extremities is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


